DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140101861 A1 to Gowda.
	Re Claim 1, Gowda teaches:
	An air mattress (at least [Abstract] “patient support may include a plurality of inflatable members”.) comprising: an air cell unit including a plurality of air cells that are arranged along a first direction (at least Fig. 19 and [0141] “inflatable base assembly 510 to couple the inflatable cells to inflatable cell base 508”.); 
a first side edge unit including a polymeric foam, in the first side edge unit, a direction from the first side edge unit to a first portion of the air cell unit being along a second direction that intersects the first direction (at least Fig. 16 and [0139] “Foam base 506 includes a foam base member 570 and a plurality of foam wall members 572-584”.); and 
a first pump unit that performs supply and exhaust of air to and from at least a part of the plurality of the air cells, in the first pump unit, a direction from the first pump unit to a second portion of the air cell unit being along the second direction, and a direction from the first side edge unit to the first pump unit being along the first direction (at least Fig. 19 elements 660 and 664 and [0154] “The illustrated arrangement of fill valves 668 and fluid conduit system 664 results in the ability to raise the pressure in every other inflatable support cells 400 by coupling the portable inflation unit 60”.).
Re Claim 2, Gowda teaches:
	The air mattress according to claim 1, further comprising a second side edge unit including a polymeric foam, wherein the first portion is present, in the second direction, between the first side edge unit and a third portion of the second side edge unit, and the second portion is present, in the second direction, between the first pump unit and a fourth portion of the second side edge unit (at least Fig. 16 and [0139] “Foam base 506 includes a foam base member 570 and a plurality of foam wall members 572-584”.).
Re Claim 3, Gowda teaches:
The air mattress according to claim 1, comprising: the second side edge unit including the polymeric foam (at least Figs. 16-17 and [0140] “Through opening 612 interface 102 is accessible or extends. Inflatable cell base 508 is received in the recess formed by the wall members 572-584 of foam base 506. Inflatable cell base 508 is supported on foam base member 57”.), and 
a second pump unit that performs supply and exhaust of air to and from at least a part of the plurality of the air cells (at least [0174] “a fluid pump within fluid supply unit 40 and valves to selectively inflate or deflate inflatable cells of patient support 100 and provide fluid for low air loss module 808”.) wherein 
the first portion is present, in the second direction, between the first side edge unit and the second side edge unit, the second portion is present, in the second direction, between the first pump unit and the second pump unit, and a direction from the second side edge unit to the second pump unit is along the first direction (at least Figs. 16-17 and [0141] “inflatable cell base 508 includes a plurality of coupling members 616 provided on side portion 604 and side portion 608 (one marked on side portion 608). These coupling members 616 cooperate with coupling members on inflatable cells 400 (see FIG. 19) of the inflatable base assembly 510 to couple the inflatable cells to inflatable cell base 508”.).
Re Claim 4, Gowda teaches:
The air mattress according to claim 2, wherein the second side edge unit includes a plurality of second side edge elements, and an angle between two of the plurality of the second side edge elements is changeable (at least Fig. 16 and [0139] “Foam base 506 includes a foam base member 570 and a plurality of foam wall members 572-584”.).
Re Claim 5, Gowda teaches:
The air mattress according to claim 1, wherein the first side edge unit a plurality of first side edge elements, and an angle between two of the plurality of the first side edge elements is changeable (at least Fig. 16 and [0139] “Foam base 506 includes a foam base member 570 and a plurality of foam wall members 572-584”.).
Re Claim 6, Gowda teaches:
The air mattress according to claim 1, further comprising a tube that connects at least a part of the plurality of air cells to the first pump unit, wherein at least a part of the tube passes through an inside of the first side edge unit (at least Figs. 21-22 and [0162] “Fluid conduits 716 are coupled to the respective single fluid port 714. Referring to FIG. 21, the fluid conduits 716 are coupled to a fluid conduit 718 which extends through top portion 690 and bottom portion 692”.).
Re Claim 7, Gowda teaches:
The air mattress according to claim 1, further comprising the tube that connects at least a part of the plurality of air cells to the first pump unit, wherein the first side edge unit includes a concave part, and at least a part of the tube is present in the concave part (at least Figs. 16-17 elements 588 and 614).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/              Examiner, Art Unit 3673   

/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673